IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-81,405-01




EX PARTE ARCHIE PERVIS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 13CR-019A IN THE 349TH DISTRICT COURT
FROM HOUSTON COUNTY




            Per curiam.
 
O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of kidnapping and
sentenced to ten years’ imprisonment.  He did not appeal his conviction.
            Applicant pleaded guilty pursuant to an agreement that the trial court would be able to
consider shock probation as a sentencing option.  Tex. Code Crim. Proc. art. 42.12, § 6.  Applicant
contends, however, that the 180-day deadline in § 6 expired and that the trial court lost jurisdiction.
            The trial court made findings of fact and conclusions of law and recommended that we
restore its jurisdiction under § 6.  Relief is granted.  In cause number 13CR-019 in the 349th District
Court of Houston County, the trial court’s jurisdiction to consider probation under § 6 shall begin
on the day this Court issues mandate.  The trial court shall issue any necessary bench warrant within
10 days after the mandate of this Court issues.
            Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.
 
Delivered: June 11, 2014
Do not publish